Citation Nr: 1329855	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  07-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether service connection is warranted.

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for residuals of a cold injury to the right lower extremity manifested by chronically cold feet, loss of hair, and thickened toe nails. 

7.  Entitlement to service connection for residuals of a cold injury to the left lower extremity manifested by chronically cold feet, loss of hair, and thickened toe nails.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In that decision, the RO denied the service connection claims listed above, as well as a request to reopen the Veteran's previously denied claim for service connection of hearing loss, on the basis that new and material evidence had not been received.  In contrast, the RO reopened his previously denied claim for service connection of tinnitus, but did not find service connection to be warranted.  Notwithstanding the RO's decision to reopen, the Board has a duty to consider the issue of whether new and material evidence has been received sufficient to reopen these claims before addressing the service connection issues on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In August 2008, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the proceedings has been associated with his claims file.

A review of the Virtual VA paperless claims processing system does not reveal additional documents that are pertinent to this appeal.

This matter was remanded by the Board in March 2009 for additional development.  That development having occurred, these claims have returned to the Board for further review.  The issues of entitlement to service connection for residuals of cold injuries of the lower extremities, however, require additional development and are addressed in the REMAND portion of the decision below.  Accordingly, those issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO denied the Veteran's claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  He was notified of his appellate rights, and did not appeal.

2.  Some of the evidence associated with the claims file subsequent to the RO's April 2003 rating decision, either by itself or considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3.  The preponderance of the evidence weighs against a finding that the Veteran's hearing loss had its onset in active service or is otherwise related to active service.

4.  The preponderance of the evidence weighs against a finding that the Veteran's tinnitus had its onset in active service or is otherwise related to active service.

5.  The preponderance of the evidence weighs against a finding that the Veteran's sleep apnea had its onset in active service or is otherwise related to active service.

6.  The preponderance of the evidence weighs against a finding that the Veteran's right knee disorder had its onset in active service or is otherwise related to active service.

7.  The preponderance of the evidence weighs against a finding that the Veteran's left knee disorder had its onset in active service or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied the Veteran's service connection claims for bilateral sensorineural hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012). 

2.  Since the April 2003 rating decision, new and material evidence has been received with respect to the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Bilateral hearing loss was not incurred or aggravated by active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  Tinnitus was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

5.  Sleep apnea was not incurred or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

6.  A right knee disorder was not incurred or aggravated by active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

7.  A left knee disorder was not incurred or aggravated by active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board is reopening the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Any deficiency in VA's compliance with the VCAA in regard to the issue of reopening the previously denied claims is deemed to be harmless error.  Therefore, the following discussion pertains to VA's duties in regard to the Veteran's service connection claims.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2012).  Compliance with the first Quartuccio element requires notice of these five elements.  See id., at 486. 

The duty to notify has been satisfied.  VCAA notice letters were sent prior to initial adjudication in July 2006, and also contained the notifications required by Dingess.  

The VCAA further provides that VA has a duty to assist the Veteran in the development of the claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The duty to assist has also been satisfied.  The Veteran's STRs and post-service medical records have been associated with the file.  The Veteran has been afforded VA examinations for hearing loss and tinnitus in March 2003, April 2003, and July 2006, and the reports are included in the file.  The Board finds the examination reports, in aggregate, are adequate for adjudicatory purposes, as the examiner rendered them with background knowledge of the Veteran's medical history, and supported all opinions with explanatory rationale.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

VA examinations have not been provided for the Veteran's sleep apnea or bilateral knee disability, and the Board finds that examinations are not warranted.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when there is (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case.  The evidentiary requirement for element (3) is low.  Id.  These standards are not met for these two claims.  

In regard to sleep apnea, the evidence contains no indication of an incident in service or an in-service disease.  The Veteran's wife has provided statements that the Veteran loudly snored after service, but she also said that she did not witness him stop breathing or gasp for air until a few years after his return.  The first mention of sleep apnea in the medical evidence of record is from the late 1980's, but the Veteran has indicated he first underwent a sleep study in the late 1970's that led to the diagnosis.  These events did not occur until years after separation from service.  Thus, the only evidence that indicates that sleep apnea may be related to service is the fact that the Veteran has filed a claim, which implies a connection, but is not enough to satisfy element (3).  Although the evidentiary requirement for element (3) is low, it must still be met.  Id.  VA is not required to schedule an examination for a nexus opinion as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a conclusory statement that a service illness caused his present medical problems was insufficient to entitle him to a VA examination since all veterans could make such a statement).  Given the absence of the disability in the STRs and in his post-service records for so long after service, the Board finds there is no indication the Veteran's sleep apnea may be related to service.  As elements (2) and (3) are not met, an examination is not warranted.  See McLendon, 20 Vet. App. at 83.

Similarly, an examination has not been provided for the Veteran's bilateral knee disability.  The Veteran's STRs do not show, and the Veteran has not alleged, a particular incident in service that led to his bilateral knee disability.  He has testified that he entered service with a bilateral knee condition that was aggravated by jumping on and off tanks, leading to his current bilateral knee disability.  He has also alleged that his knees became painful while in service. The file contains no evidence of a pre-existing bilateral knee condition, except for an endorsement of a non-specific history of swollen or painful joints in his pre-induction examination, and the first indication of a bilateral knee disability does not appear until April 2002-nearly forty years after separation from service.  Further, as discussed in more detail below, the Board does not find his statements of in-service onset of pain to be credible.  As above, given the absence of any incident in service, and the absence of any complaints of any problems in regard to his knees for so long after separation from service, the Board finds that there is no indication the Veteran's bilateral knee disability may be related to service based on the evidence of record.  Accordingly, as with sleep apnea, because elements (2) and (3) of McLendon are not met, an examination is not warranted.  Id.

In regard to the March 2009 remand, there has been substantial compliance with the remand directives, which included providing various notice, obtaining records, and scheduling VA examinations if the newly obtained evidence suggested a relationship with service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran was afforded a hearing before an AVLJ in August 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing must (1) fully explain the issue under consideration, and (2) suggest the submission of evidence that may have been overlooked.  Here, the parties agreed on the issues under appeal.  The Veteran presented testimony as to why he thought his disabilities were related to service.  Thus it was clear that the Veteran and his representative understood that nexus opinions were needed to substantiate his claims.  Additional evidence was not suggested by the AVLJ, however, the Veteran was provided with VA examinations to obtain nexus opinions for his hearing loss and tinnitus, and the record was held open for the Veteran to submit additional evidence.  To that end, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  In a November 2009 statement, he alleged that the AVLJ expressed confusion as to why he had not been awarded service connection for hearing loss and tinnitus, however, the transcript of the hearing does not reveal any such confusion; further, he has not indicated how such a statement would have been prejudicial.  Accordingly, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Request to Reopen Previously Denied Claims

The Veteran has requested that his claims to service connect bilateral hearing loss and tinnitus be reopened.  For the following reasons, the Board will grant the request.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  Then, if new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits, provided that the reopened issue has been properly developed.  If the duty to assist in the development of the claim is fulfilled, the adjudicator must evaluate the merits of the claim in light of all the evidence of record.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Id.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim).

The RO denied the Veteran's service connection claims for hearing loss and tinnitus in an April 2003 decision.  The Veteran did not perfect an appeal of this decision, and it became final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

Essentially, the RO denied the Veteran's original service connection claim because the evidence did not show incurrence of these disabilities due to service.  Therefore, the question before the Board is whether the record contains any additional evidence, received since the prior final April 2003 decision, that bears directly and substantially on these matters.

The evidence of record prior to the April 2003 decision consisted of STRs, two VA examinations, one record showing unrelated treatment at a VA medical center (VAMC), private treatment records, and a personal statement.  Since that decision, additional evidence has been received, including medical records and personal statements.  Upon review of the record, the Board finds that some of the evidence received since the April 2003 rating decision is new and material.  Specifically, the Veteran has asserted that he had the symptoms of hearing loss and tinnitus since service.  The Board finds this evidence is new and material, in that it relates to an unestablished fact necessary to substantiate the claims, and is presumed credible for purposes of reopening.  See 38 C.F.R. § 3.156(a) (2012); Shade, supra; Justus, supra.  Accordingly, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


Service Connection

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran currently has the claimed disability or, that he had it at some point during the pendency of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Certain specific diseases listed in 38 C.F.R. § 3.309(a) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

Additionally, the diseases listed in 38 C.F.R. § 3.309(a) can also be service-connected through a showing of continuity of symptomatology following service.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden elements, above.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  Continuity of symptomatology only can be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Of the Veteran's claimed disabilities, only arthritis and sensorineural hearing loss (as an organic disease of the nervous system) are listed as chronic disabilities under 38 C.F.R. § 3.309(a).  Moreover, VBA's M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)." M21-1MR III.iv.4.B.12.a.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, although, as mentioned, not always, required to associate the claimed condition with a service-connected disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  The Veteran has not asserted and the evidence does not suggest that any of his disabilities are secondary to any of his other disabilities.

In sum, service connection may be established either by showing direct or secondary service incurrence or aggravation or by using applicable presumptions, if they are available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and tinnitus are a result of noise exposure during service.  He provided testimony that he worked in and around tanks while stationed in Germany, and the noise from the engines and the firing of weapons was traumatic.  He has asserted that symptoms of both disabilities started while he was still on active duty.

Since the claims have been reopened, service connection for bilateral hearing loss and tinnitus will be reviewed based on all the evidence of record.  Manio, supra.

The Board has considered whether adjudicating these claims on a de novo basis at this time would unduly prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.).  Here, as mentioned, the RO reopened the claim for service connection for tinnitus, but did not reopen the claim for service connection for bilateral sensorineural hearing loss, then denied the tinnitus claim on its underlying merits.  The Veteran therefore already has been provided the pertinent laws and regulations regarding establishing his entitlement to service connection for these claimed disabilities and given the opportunity to review the evidence of record and submit arguments in support of his claims.  Moreover, his arguments have focused squarely on this issue of service connection, not whether new and material evidence has been submitted. Therefore, the Board may proceed with the readjudication of his claims on their underlying merits without fear of predjudicing him.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The results of the Veteran's VA March 2003 audiological examination confirms he has sufficient hearing loss in each ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  

At the Veteran's August 1961 pre-induction examination, the Veteran's ears were listed as normal, and hearing loss was not noted.  However, the Veteran gave a history of ear troubles and running ears.  The reviewing examiner indicated that the Veteran reported a continuous ear ache in the left ear, and observed that his left ear was draining excessive wax.  

In September 1962, the Veteran had an ear ache in his left ear, which he said had been bothering him for three months; the diagnostic impression was questionable serous otitis on left.  In August 1963, he had an ear ache in his right ear, and was diagnosed with acute tympanitis.  It was noted his left ear ache cleared up on its own.  

Prior to separation, the Veteran was examined in October 1963.  He gave a history of ear trouble, and the reviewing doctor diagnosed chronic external canal infections.  His ears received a normal clinical evaluation, and his hearing was rated a "1" on the PULHES scale.  The audiogram from that examination showed the following puretone thresholds (in decibels):




HERTZ


Oct. 1963
500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
10 (20)
/
10 (15)
LEFT
5 (20)
5 (15)
5 (15)
/
15 (20)

Measurements were not provided at the 3000 Hertz range.  The Board notes that prior to November 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO-ANSI (International Standards Organization-American National Standards Institute) units.  For purposes of comparison, the table above shows the ASA measurements recorded on the October 1963 separation examination, with the comparable ISO-ANSI measurements in adjacent parentheses.  

An August 2001 private treatment record notes the Veteran's hearing was then "intact."  

At the March 2003 VA examination, the Veteran was diagnosed with right-sided sensorineural hearing loss, left-sided mixed hearing loss, and tinnitus.  The examiner noted the Veteran's history of military noise exposure, and that the Veteran denied traumatic noise exposure as a civilian.  He reported the onset of his tinnitus as about 15 years before the examination.  The examiner opined that hearing loss was not related to military noise exposure, as the Veteran had normal hearing sensitivity upon separation.  He referred the Veteran for further testing regarding his mixed hearing loss.  He also did not find a relationship between tinnitus and service, as the onset of tinnitus was about 25 years following separation from service.  

An April 2003 report of an ear, nose, and throat VA examination diagnosed mixed hearing loss of the left ear, and sensorineural hearing loss of the right ear.  A CT scan revealed granulation tissue or fluid in the inner ear, indicating eustachian tube dysfunction.  The examiner opined that the tinnitus and sensorineural hearing loss were not likely caused by military noise exposure because the symptoms occurred so many years after the service.  An addendum further clarified that it was not likely that his hearing loss was from military noise exposure due to the conductive hearing loss and fluid in the middle ear space.

At an April 2003 appointment with the VA ear, nose, and throat clinic, the Veteran complained that he had decreased hearing in his left ear for approximately six months to one year previous.  He said the loss occurred gradually, and was not associated with otalgia, otorrhea, fullness, or dizziness.  He reported right-sided tinnitus as being fairly constant over the years.  The physician noted that the Veteran's hearing loss and tinnitus were not likely caused by military noise exposure because the symptoms occurred so many years following separation from service.  

In a May 2003 statement, the Veteran asserted that a physician had told him that his hearing loss was due to traumatic military noise exposure.

A December 2005 primary care note reported the Veteran had PE (pressure equalizer) tubes placed in his ears when he was 35 or 40 years old.

In a June 2006 statement, the Veteran indicated his private physician had never given him a hearing examination, and therefore she had no basis for declaring that his hearing was intact in 2001.

At the July 2006 VA examination, the examiner noted that the Veteran had reported his tinnitus started after service at the March 2003 examination, but that he was then currently reporting at the July 2006 examination that it started while in service.  The examiner indicated that he could not provide an opinion as to whether it was related to service because the Veteran was now providing a different date of onset.  

In an October 2006 statement, the Veteran asserted again that his hearing loss was due to noise exposure while in service.  He said that he was treated for ear pain while on active duty.

In November 2007, the Veteran complained to his VA physician that he has had hearing loss since he was in service.  He was noted to not have any hearing aids.

During the August 2008 hearing, the Veteran asserted that he did not tell the March 2003 VA examiner that his tinnitus started about 15 years before the examination.  Instead, he said that the tinnitus increased in severity around that time.  He alleged that it started while he was stationed in Germany.  He also alleged that he began experiencing hearing problems at that time, although those symptoms were intermittent.

An August 2008 statement from his wife indicated the she recalled the Veteran having trouble with his ears towards the end of his service, and that he consulted a physician.  She said that after separation, she accompanied her husband to a private physician, who put tubes in his ears without any anesthetic.  She said some time after that, she noticed that he had to turn the television up to hear it, and could not hear her unless she was looking at him.  She also said that he complained about hearing noises in his ears, which he always attributed to his time working with tanks.  She said that the noises increased in severity about twenty years prior to her statement.

Before addressing service connection, the Board observes the Veteran entered active duty with a reported history of ear troubles and running ears.  On examination, the examiner indicated that the Veteran reported a continuous ear ache in the left ear, and the examiner observed that his left ear was draining excessive wax.  Every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2012), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  Id.  Thus, because the examiner noted that his left ear was draining at his pre-induction examination in 1961, the Veteran is not presumed to have been in sound condition as to a draining left ear.  Id.  However, as hearing loss was not noted on his pre-induction medical examination, he is considered to have been in sound condition as to hearing loss upon entry into service.  No evidence has been submitted alleging the Veteran's hearing loss or tinnitus pre-existed service.  Accordingly, his claim will be analyzed to determine whether his hearing loss and tinnitus manifested as a result of service, rather than analyzed to determine whether service aggravated pre-existing hearing loss and tinnitus.

Based on the foregoing, the Board finds the preponderance of the evidence is against finding service connection for hearing loss and tinnitus.  It is undisputed that the Veteran currently has bilateral hearing loss and tinnitus, and that he was likely exposed to noise while in service.  The remaining inquiry is whether his current disabilities are related to that noise exposure.

The Veteran's statements that exposure to noise during service caused his hearing loss and tinnitus are not probative.  Although he is competent to assert that he was exposed to loud noises during service and to indicate when he first noticed his ears ringing or when he began to have difficulty hearing, he has not been shown to have the training or medical expertise to competently provide an opinion on what caused his hearing loss and tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of current hearing loss or tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Indeed, his theory has been investigated and rejected by multiple physicians.  Jandreau, 492 F.3d at 1377.  

Similarly, his statement that another physician has told him that his hearing loss is related to service is not probative.  The connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

His statements that hearing loss and tinnitus began in service are also not probative.  The Veteran is competent to identify tinnitus.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board, however, does not find his statements alleging onset in service to be credible.  Although he is competent to identify decreased hearing and tinnitus, as well as when he noticed their onset, he has not been consistent in reporting when the symptoms started, which reduces the probative value of those statements.  Rucker v. Brown, 10 Vet. App. 67 (1997) (when determining whether lay evidence is satisfactory, the Board may consider its consistency with other evidence submitted on behalf of the veteran).

Further, his separation examination weighs against the credibility of his statements alleging onset of hearing loss and tinnitus in service.  At separation, his ears were examined.  He was given an opportunity to complain about anything, and he did note a history of ear problems.  It was clarified that he had a chronic external ear infection.  His hearing was tested and rated a "1" on the PULHES scale.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  Odiorne v. Principi, 3 Vet.App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Further, he stated that his health was then "very good," and signed a certification that the information he provided was true.

The examination report was also signed by two different physicians.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board places greater weight on the history the Veteran provided to medical providers for treatment purposes years ago than it does on his more recent statements to VA in connection with his claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility).

The most probative evidence in this case is the March and April 2003 VA examinations, and the April 2003 ear, nose, and throat clinic consultation, all of which provide that the Veteran's hearing loss and tinnitus are not likely related to service because he had normal hearing upon separation and the onset of his hearing loss and tinnitus symptoms was not until several years after separation.  There is no other probative evidence that outweighs these opinions.  Accordingly, service connection is not warranted for hearing loss or tinnitus under the standard test set forth in Shedden, supra.

As mentioned above, sensorineural hearing loss, but not conductive hearing loss or tinnitus, is considered a "chronic" disability under 38 C.F.R. § 3.309(a).  See Walker, supra.  Therefore, the Board considered whether service connection can be established for sensorineural hearing loss by way of the presumptions set forth in 38 C.F.R. §§ 3.307(a) and 3.303(b).  Under section 3.307(a), a chronic disability is presumed to be service connected if it manifests to a compensable degree within the first year following service.  The Veteran separated from service in November 1963, and the competent and credible evidence does not show hearing loss until March 2003, which is far more than one year following service.  Under section 3.303(b), if a chronic condition was shown in service and then subsequently manifested after separation from service, it will be presumed to be service connected.  During service, hearing loss was not shown on audiometric testing and the Veteran was not diagnosed with hearing loss, and his more recent statements alleging in-service onset of hearing loss are not credible.  Sensorineural hearing loss was not manifested to a compensable degree within the first post-service year.

After reviewing all of the evidence of record, the Board also finds that the weight of the competent and credible evidence does not reflect that he had continuous hearing loss symptoms from service until the present.  See 38 C.F.R. § 3.303(b); Walker, supra; Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  Thus, the Veteran's claim for service connection for sensorineural hearing loss cannot be granted on the basis of the chronicity presumptions or on continuity of symptoms.  

In sum, the competent and credible evidence of record weighs against service connection for bilateral hearing loss and tinnitus.  There is no competent evidence suggesting a positive relationship to service.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, these claims must be denied.

Sleep Apnea

The Veteran contends that his sleep apnea began while in service, and that his wife first noticed the symptoms upon his return.

During service, the Veteran did not complain of sleeping problems or feeling tired during the day.  He entered and separated from service with a normal clinical evaluation in all aspects.  STRs are negative for sleep apnea.

A September 1987 record from the Mayo Clinic indicates the Veteran was returning there for follow up on his sleep apnea.  It was noted he had a tracheostomy five years prior, and that it had pulled loose.  It was removed, and his sleep apnea symptoms were returning.  He was given a continuous positive airway pressure (CPAP) machine to use while sleeping.

A December 2005 primary care note reported that the Veteran's sleep apnea required him to have a tracheostomy in 1982.  He had that until it was accidentally pulled out in 1987, at which time he started using a CPAP while sleeping.

In November 2007, it was noted the Veteran had been using a CPAP for the preceding twenty years.

During the August 2008 hearing, the Veteran said that he had a sleep study in the late 1970's, when he was diagnosed with sleep apnea.  

In an August 2008 statement, the Veteran's wife asserted he started snoring badly after returning from service.  She said she noticed within a few years of separation that he periodically stopped breathing while he was sleeping.  He would gasp and the volume of his snoring would increase.  

Based on the foregoing, the Board finds service connection for sleep apnea is not warranted.  The Veteran's lay allegation that sleep apnea is due to service is not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the etiology of current sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  There is no evidence that the Veteran had an incident in service that caused sleep apnea, there is no competent evidence that sleep apnea began in service, and there is no evidence that sleep apnea is related to service in any way.  The Veteran's wife has submitted statements regarding sleep apnea, but she indicated that she noticed his symptoms after he returned home, and that she did not see him struggling to breathe until he had been home for a few years.  As the evidence shows the symptoms started after service, and with no indication that any incident from service caused them, the Board finds the preponderance weighs against service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  This claim must be denied.

Bilateral Knee Disability

The Veteran contends that he entered service with a bilateral knee condition, and that his knees gave him troubles since he was a child.  He does not point to a specific incident in service that caused his bilateral knee disability, rather he asserts that jumping off and climbing into tanks during active duty aggravated his preexisting knee disability.

The Veteran indicated a history of swollen or painful joints during his pre-induction examination in August 1961.  His lower extremities and other musculoskeletal areas were clinically evaluated as normal.  

At his separation examination in October 1963, the Veteran did not report a history of swollen or painful joints.  He wrote that he was in very good health, and signed the Report of Medical History.  He again received a normal clinical evaluation.

The Veteran complained of bilateral knee pain in April 2002.  He was diagnosed with degenerative joint disease (DJD), and underwent bilateral total knee replacements in May 2002.

In an October 2006 statement, the Veteran asserted that he thought his knee problems were a result of getting in and out of tanks for approximately 18  months.

During the August 2008 hearing, the Veteran testified that he had problems with his knees since he was a child.  He acknowledged that his pre-induction examination report did not note a pre-existing knee condition, and he characterized his knees at the time on entry as bothering him sometimes but not very seriously.  He said that he thought his knee condition was aggravated while in service because he noticed them hurting while stationed in Germany.  He did not seek treatment for his knees until they were replaced in 2002.  Instead, he took aspirin and Tylenol for pain.

Before addressing service connection, the Board observes the Veteran entered active duty with a reported history of swollen or painful joints.  He also testified that he had knee troubles since he was a child, and asserted that service aggravated this pre-existing condition.  Every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2012), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id.  Thus, because the Veteran's lower extremities were clinically evaluated as "normal," and only a history of joint pain was reported, he is considered to have been in sound condition upon entrance as to his knees.  The Veteran was given an opportunity to provide additional information on whether he had a pre-existing knee disability, and nothing has been received.  There is no clear and unmistakable evidence showing that a bilateral knee disability pre-existed service.  Accordingly, his claim will be analyzed to determine whether his joint and muscle pain manifested as a result of service, rather than analyzed to determine whether service aggravated a pre-existing bilateral knee disability.

Based on the foregoing, the Board finds that service connection is not warranted for a bilateral knee disability.  The Veteran's lay assertion that his DJD of the bilateral knees is due to service is not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the issue of the etiology of current DJD/arthritis is outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

Further, his statement that his knees were painful in service is not probative.  He is competent to report his symptoms of pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (a layperson is competent to report symptoms that are non-medical in nature).  However, he is not competent to attribute the cause of his pain in the early 1960's as due to DJD, which was not diagnosed until the early 2000's.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when description of the symptoms at the time supports a later diagnosis by a medical professional, Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007), unless that lay evidence is not credible.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Here, there is no record of the Veteran complaining of painful knees prior to 2002, which is when he was diagnosed with DJD, thus there is no "later" diagnosis for the Veteran's statements to support.  Given the time that lapsed between separation from service and his application for benefits, the fact that he did not complain of knee problems at separation (indeed, he endorsed being in very good health), and the fact that his lower extremities received a normal clinical evaluation upon separation, the Board does not find his statements regarding in-service onset of bilateral knee pain to be credible.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility).

In sum, the competent and credible evidence of record weighs against service connection for a bilateral knee disability.  There is no competent evidence suggesting a positive relationship to service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, these claims must also be denied.


ORDER

The application to reopen a previously denied claim of entitlement to service connection for bilateral sensorineural hearing loss is granted. 

The application to reopen a claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



REMAND

The Veteran's remaining claims of entitlement to service connection for the residuals of a cold injury to the lower right and left extremities must be remanded for further development.  Specifically, the May 2007 VA examiner appeared to form his negative opinion largely based on an absence of relevant history in the STRs, which is inappropriate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical reports to provide a negative opinion).  He also appeared to discount the Veteran's lay statements of an in-service injury as being not credible, which is not the examiner's role.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  On remand, another medical opinion must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has submitted statements to the effect that he was exposed to very cold temperatures during service, both in the United States and in Germany, and has submitted photocopies of undated newspaper articles to the effect that the 37th Armor was exposed to very cold temperatures during training.  His DD Form 214 reflects that he was assigned to 1st Battalion, 37th Armor.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and addresses of all medical care providers who have treated him for residuals of a cold injury since May 2007.  With any necessary authorization, obtain all identified records that are not already in the claims file.  Documentation of all efforts to obtain such evidence should be of record, with the Veteran provided notice of any inability to obtain any specified records.

2.  Following completion of the above directive, forward the claims file to an appropriate VA examiner, and obtain an addendum medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran suffered a cold injury during service, and if so, that the cold injury caused the Veteran's current lower extremity symptoms, which include chronically cold feet, loss of hair, and thickened toe nails.  The examiner must review the claims file, including the May 2007 VA examination report, and a copy of this remand.  If the examiner finds another physical examination to be necessary prior to providing a medical opinion, such should be performed.

The examiner is advised that the Veteran is competent to describe his symptoms, both in service and following service, and to describe his own personal experiences.  The examiner is asked to indicate which symptoms are consistent with the residuals of a cold injury.

The examiner is asked to consider the Veteran's statements that he had a cold injury while in service as credible, despite the lack of documentation, and to opine on the likelihood that his current symptoms would have resulted from that.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  Indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

All rendered opinions must be supported with explanatory rationale, citing to specific evidence in the file if necessary.

3.  After the requested medical opinion has been obtained, review the report to ensure it is in compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Then, readjudicate the claims for service connection for residuals of cold injury of both lower extremities.  If the claims remain denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow an opportunity for response.  Thereafter, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


